People v Hisler (2020 NY Slip Op 08120)





People v Hisler


2020 NY Slip Op 08120


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


2015-03635
 (Ind. No. 3265/2013)

[*1]The People of the State of New York, respondent,
vPaul Hisler, appellant.


Paul Hisler, Stormville, NY, appellant pro se.
Paul Skip Laisure, New York, NY (Jenin Younes of cousel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 28, 2018 (People v Hisler, 158 AD3d 819), affirming a judgment of the Supreme Court, Queens County, rendered April 20, 2015.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., LEVENTHAL, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court